 

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA f

FILED

AUG 10 2021
VALERIE ARROYO, DEREK OLIVARIA*

Plaintiff (s) *

 

V * Case# 21CV219
SOUTHWOOD REALTY COMPANY, et al, #

Defendant (s) bs

*

kKkkkkkkkkkkkkkkkkkkk keke kK KK KKK KAKKEKK

PLAINTIFFS’ MOTION FOR RELIEF
FRCP RULE 60

kkk kkkkkkk kkk kkk kkk kkk kkk kkk kkk KK KKK KKK KKK KKK KKK KKK

NOW COMES, the Plaintiffs’ Valerie Arroyo and Derek Olivaria,
respectfully submitted this motion for relief under Rule 60, of the
Federal Rules of the Civil Procedures. In support, the Plaintiffs’ may

show this court the following:

1. On July 30, 2021, an interlocutory sua sponte order entered to
dismissing this matter by United States District Judge Catherine
Eagles under Rule 12 (b) (1) and (1), without any certificate of
service by any clerk of court. No separate document or entry of
judgment by any clerk of court pursuing to Rule 58 (a) of the Federal
Rules of the Civil Procedures.

2. This order is unjust, improper and violates the Federal Rules of
Civil Procedures Act, Civil Rights Act, the Act of Congress,

Constitutional and Statutory laws of the United States of America

Case 1:21-cv-00219-CCE-JEP Documenti2 Filed 08/10/21 Page 1 of4
3. Pursuing to the law, this court refuse to serve the Plaintiffs’
with the Magistrate Report and Recommendation, the Magistrate never
review any evidence, this Court served an order that is unjust and
improper as a matter of the law; the Plaintiffs’ files their
objections timely, without any appearance, hearing or oral argument,
no opportunity to present the case, or present any evidence during any
trial de novo proceeding. This Court refuse and prevented this case
from being presented to a jury pursuant to Rule 38 of the Federal
Rules of the Civil Procedures.

4. This court fails to allow the Plaintiffs’ their right under the
due process act; no opportunity to present their case, evidence or be
heard by a jury, which violates the Constitution and Bill of Rights of
the Amendments under the United States of America.

5. This court order affects the substantial rights of the
Plaintiffs’ prevent the plaintiffs’ opportunity to seek justice and
relief by Defendant’s who actions cause injures to innocent parties,
and this court order is a violation of the matter of the law.

6. Pursuing to Rule 60 (b), this court has the authority to vacate
this order due to the Plaintiffs’ has a right to receive a fair, just,
expensive resolution as a matter of law under the Constitution,
without any prejudice or abuse by this Court.

7. Pursuant to the matter of the law, this Court has jurisdiction
to hear cases under violation of civil rights, state law cases, due
process act violation, victim’s right act, and violation of National
Disability Act; this court has the authority and jurisdiction to allow

this case to proceed to the discovery process; without any prejudice

Case 1:21-cv-00219-CCE-JEP Documenti2 Filed 08/10/21 Page 2 of 4
or delays. This Court issued an order to dismiss but states the
complaint does not state a claim for relief, which relief can be
granted but the statutory laws, act of congress states otherwise.
8. Under trial de novo, the Plaintiffs’ has right to appear, review
and present evidence, depose all witness, and receive oral arguments
by this Court without any delay, prejudice or conflict of interest.
This order needs to be vacate as a matter of law, if not, it would
show that this Court can abuse its discretion, which deprives the
color of the law; violates the constitution, federal and statutory
laws, act of congress and causes the plaintiff’s more delays and
injuries.
WHEREFORE, the Plaintiffs’ prays this Court the followings:
I. Enter an order to vacate the order entered on July 30, 2021,

dismissing this matter by Judge Eagles

II. Enter an final judgment in favor of the Plaintiffs’ due to they
are entitled to a judgment under Rule 54, of the Federal Civil
Rules and Procedures.

IIl. Enter an order taxing all defendants for all court cost and fees
in this matter

IV. Enter an order for any other relief that this court find just and

a

Valerie Beer Pre

P.O. Box Beer Pre
Concord, NC 28027
Phone# 704-506-1526

proper as a matter of law.

Respectfully submitted on August 06, 2021

Case 1:21-cv-00219-CCE-JEP Documenti2 Filed 08/10/21 Page 3 of 4
CERTIFICATION OF SERVICE

I hereby certify that a copy of the foregoing Plaintiff ({s)
Motion of Relief served by 18* class mail upon the Attorney

General Office for all defendant(s)through the United States

Postal Service.

JOSH STEIN, Attorney General
North Caroling Department of Justice
114 W. Edenton Street

Raleigh NC 27603

This 06 day of August 2021

 

 

Valerie Arroyo, Pro Se
P.O. Box 5579

Concord NC 28027
Phone# 704-506-1526

Case 1:21-cv-00219-CCE-JEP Documenti2 Filed 08/10/21 Page 4 of 4
